Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 Response to Amendment
The amendment submitted 05/02/2022 has been entered. Claims 1-2 and 4-10 remain pending. Claim 3 has been cancelled. 

The amendments to the claims have overcome each and every rejection under 35 USC 112 made in Final Rejection mailed 12/03/2021 and those rejections are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090191047 to Schlinker in view of US 20130202444 to Wunderer.
(a) Regarding claim 1: 
(i) Schlinker discloses a compressor (see title) impeller (rotor 30), comprising: 
a hub (hub 33, Par 0031, Fig 3); and 
a blade group including a plurality of blades (inducer blades 31, Par 0031, Fig 3) arranged along a circumferential direction on an outer peripheral surface of the hub (Fig 3), 
the blade group being configured such that hub-side ends of a leading edges for each of the plurality of blades are aligned on the same circle (Figs 3/4/5B), 
wherein the plurality of blades include at least one first blade (blades 31 having “nominal geometry”, Par 0044) and at least one second blade (“mistuned blades” of blades 31, Par 0044) having a different shape from the at least one first blade (Pars 0042-0044), and 
wherein, when defining a direction along a line connecting points at which a blade height ratio is the same from the leading edge to the trailing edge, in a meridional plane of the compressor impeller, as the meridional direction (inherently met by all blades; axis from which angle φ is defined, Fig 4), defining the angle between the meridional direction in the meridional plane and a camber line (camber angle of linear profile near leading edge 43 of blade 31, Par 0040, Fig 4) at the position of the leading edge for each of the plurality of blades as the blade angle of the leading edge (inherently met by all blades) and comparing the blade angle of the leading edge of the at least one first blade to the blade angle of the leading edge of the at least one second blade at the same position in a radial direction of the compressor impeller (at a given “span”, Pars 0042-0044), 
the blade angle of the leading edge of the at least one first blade is different from the blade angle of the leading edge of the at least one second blade (Pars 0042-0044), 
wherein the at least one first blade includes a plurality of first blades (blades 31, Figs 3/4/5B), wherein the at least one second blade includes a plurality of second blades (“some” of blades 31, Par 0035, Figs 4/5B), 
wherein the number of the second blades in the blade group is smaller than the number of the first blades in the blade group (“at least some” would be a range of 2 or more with there being more than 2 nominal blades 31, Fig 3), 
wherein, when comparing the blade angle of the leading edges of the first blades to the blade angle of the leading edges of the second blades at the same position in the radial direction of the compressor impeller (Pars 0042-0044), the blade angle of the leading edges of the second blades is greater than the blade angle of the leading edges of the first blades (Pars 0042/0045, Fig 4), and
wherein the same position being only within a region from a predetermined position (any position from root to tip along leading edge of second blade; see note below) of a blade height of the second blade height of the second blade in the radial direction (any blade height including proximate the root) of the compressor impeller to a tip side end of the second blade (blade tip 35). 
(ii) Schlinker does not explicitly disclose wherein the number of the second blades in the blade group is smaller than the number of the first blades in the blade group.  
(iii) Wunderer is also in the field of compressor (Pars 0002-0003) impellers (rotor cascade, Par 0018; cascade 1, Figs 1/3/7/8) wherein the compressor includes a plurality of first blades (Par 0031/0035-0036, Figs 5-6), wherein the compressor includes a plurality of second blades (Pars 0031/0035-0036, Figs 5-6), wherein the number of the second blades in the blade group is smaller than the number of the first blades in the blade group (minimum of 2, Par 0035, Fig 5; many more than 2 blades per impeller as shown in Figs 1/3/5/7-8), and wherein, when comparing the blade angle of the leading edges of the first blades to the blade angle of the leading edges of the second blades at the same position in the radial direction of the compressor impeller (Par 0010), the blade angle of the leading edges of the second blades is greater than the blade angle of the leading edges of the first blades (Figs 5-6). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of the second blades in the blade group as disclosed by Schlinker to be smaller than the number of the first blades in the blade group as taught by Wunderer for the purpose of enlarging the operating range and increasing efficiency (Par 0016). 
(v) The Examiner notes that the claim limitation “the same position being only within a region from a predetermined position of a blade height of the second blade height of the second blade in the radial direction of the compressor impeller to a tip side end of the second blade” makes no limitation on where the “predetermined position” may be allowing for it to be anywhere along the leading edge 31 from hub 33 to tip 35 of the blade disclosed by Schlinker, i.e. the entire height of the leading edge may be the region claimed if the predetermined position is at the hub. Further, the limitation would only require that the blade angles be different in the claimed range but would not exclude it from being different in other areas, i.e. the predetermined position can be chosen at any arbitrary point along the leading edge of Schlinker and Schlinker would disclose this limitation. 
(b) Regarding claim 2: 
(i) The proposed combination teaches the compressor impeller according to claim 1.  
(ii) The proposed combination further teaches wherein the plurality of second blades include a pair of second blades directly adjacent each other (Wunderer: uninterrupted sections of changed angle blades, Fig 6 lines 2-4/7).
(c) Regarding claim 4: 
(i) The proposed combination teaches the compressor impeller according to claim 1.  
(ii) The proposed combination further teaches wherein the blade angle (Schlinker: lean angle φ, Pars 0042/0045, Fig 4) of tip-side ends of the leading edges of the second blades (Schlinker: Fig 4) is greater than the blade angle of tip-side ends of the leading edges of the first blades (Schlinker: Par 0045).
(d) Regarding claim 5: 
(i) The proposed combination teaches the compressor impeller according to claim 4.  
(ii) The proposed combination further teaches wherein the blade angle of the tip-side ends of the leading edges of the second blades is greater than the blade angle of the tip-side ends of the leading edges of the first blades by five degrees (Schlinker: Par 0045).

(e) Regarding claim 6: 
(i) The proposed combination teaches the compressor impeller according to claim 4.  
(ii) The proposed combination further teaches wherein the blade angle of hub-side ends of the leading edges of the second blades is equal to the blade angle of hub-side ends of the leading edges of the first blades (Schlinker: Par 0042, geometry different only in region of 50% - 100% of span).
(f) Regarding claim 7: 
(i) The proposed combination teaches the compressor impeller according to claim 6.  
(ii) The proposed combination further teaches wherein, when comparing the blade angle of the leading edges of the first blades to the blade angle of the leading edges of the second blades at the same position in the radial direction of the compressor impeller (Schlinker: “span”, Pars 0042-0045), the blade angle of the leading edges of the second blades is greater than the blade angle of the leading edges of the first blades in a range to the tip-side ends from a first position of not less than 50% of a blade height of the second blades (Schlinker: Par 0042, “proximate blade tip 35 (that is, extending outward from about 50% of the span, with increasing Mach velocity toward the distal region between 90% span and blade tip 35, which is at 100% span)”), and is equal to the blade angle of the leading edges of the first blades in a range to the first position from the hub-side ends of the second blades (Schlinker: Par 0042).
(g) Regarding claim 8: 
(i) The proposed combination teaches the compressor impeller according to claim 4.  
(ii) The proposed combination further teaches wherein the first blades and the second blades have different shapes only in an upstream region of a second position in an axial direction of the compressor impeller (Schlinker: blade geometries differ only in leading edge region, Par 0042, Fig 3), and have the same shape in a downstream region of the second position in the axial direction of the compressor impeller (Schlinker: blade geometries differ only in leading edge region from 50-100% of span, Par 0042).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090191047 to Schlinker in view of US 20130202444 to Wunderer in further view of US 10634168 to Kono.
(a) Regarding claim 9: 
(i) The proposed combination teaches the compressor impeller according to claim 8.  
(ii) The proposed combination does not explicitly teach wherein the second position is a position upstream of an intersection between a suction surface of the second blade and a perpendicular line perpendicular to the suction surface of the second blade drawn from the tip-side end of the leading edge of the blade next to the suction surface of the second blade (Schlinker: blade geometries differ only in leading edge region from 50-100% of span, Par 0042; but notably does not define where this leading edge region ends).
(iii) Kono is also in the field of impellers (impeller 10) and teaches: 
an impeller (impeller 10) having a plurality of blades (11), 
each blade of the plurality of blades having a blade height (L1, Fig 3), a leading edge (20a, 21a), and a camber line (20f, 21f) forming a blade angle (β2, α2; Fig 7), 
wherein the blade angle varies between a blade height ratio of 50%-100% (L2/L1<=0.5, Col 9 Lns 59-63, Fig 3), 
wherein the blade angle varies only upstream of a second position (point where leading edge region profile begins to differ between leading edge 21a and 20a, Figs 7/8), 
wherein the second position is a position upstream of an intersection between a suction surface of a respective one blade of the plurality of blades and a perpendicular line perpendicular to the suction surface of the respective one blade of the plurality of blades drawn from a tip-side end of the leading edge of another blade of the plurality of blades next to the suction surface of the respective one of the plurality of blades (reasonably disclosed in Figures 7 & 8).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade angle of the leading edges of the proposed combination with the above aforementioned blade angles as taught by Kono for the purpose of decreasing the inflow angle thereby preventing separation of flow at the suction surface near the leading edge and reduction of the concentration of flow on pressure surfaces of the blades leading to stabilization of the flow, leading to improvements in efficiency and noise (Col 11 Lns 2-23). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090191047 to Schlinker in view of JP S58128243 to Kai.
(a) Regarding claim 10: 
(i) The proposed combination teaches the compressor impeller according to claim 1.   
(ii) The proposed combination further teaches a first blade forming step of forming a plurality of first blades (Schlinker: the blades exist therefore must have been formed by some method of forming) having the same shape (Schlinker: only one parameter required to be changed, e.g. lean angle, Par 0043) and a second blade forming step of forming at least one second blade (Schlinker: Par 0043).  
(iii) The proposed combination does not explicitly teach wherein the second blade forming step includes a bending process on a leading-edge side portion of a part of the first blades. 
(iv) Kai is also in the field of impellers (see title) and teaches a method of forming blade angles through the use of pressed dies (see abstract, Figs 1-6). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schlinker to form the second blades using pressed dies as taught by Kai for the purpose of forming the second blades easily and with high accuracy (see abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745